               Case 3:19-cv-01463-VC Document 104 Filed 10/27/20 Page 1 of 2




 1 Fred Norton (SBN 224725)
   Bree Hann (SBN 215695)
 2 Nathan L. Walker (SBN 206128)
   Matthew W. Turetzky (SBN 280997)
 3 THE NORTON LAW FIRM PC
   299 Third Street, Suite 106
 4 Oakland, California 94607
   Tel: (510) 906-4900
 5 Fax: (510) 906-4910
   fnorton@nortonlaw.com
 6 bhann@nortonlaw.com
   nwalker@nortonlaw.com
   mturetzky@nortonlaw.com
 7
   Attorneys for Plaintiff
 8 TESLA, INC.

 9
                                  UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11

12

13   TESLA, INC., a Delaware corporation,      CASE NO. 19-cv-01463-VC
14           Plaintiff,
                                               [PROPOSED] ORDER GRANTING UNOPPOSED
15      v.                                     MOTION BY TESLA, INC. AND XMOTORS.AI,
                                               INC. TO ENLARGE TIME FOR THE DEPOSITIONS
16   GUANGZHI CAO, an individual,              OF XMOTORS.AI, INC. AND ITS EMPLOYEE
17                                             XINZHOU WU
             Defendant.
18

19

20

21

22

23

24

25

26
27

28
     CASE NO. 19-CV-01463-VC                [PROPOSED] ORDER GRANTING MOT. TO ENLARGE TIME FOR DEPOS.
                                              -1-
Case 3:19-cv-01463-VC Document 104 Filed 10/27/20 Page 2 of 2
